MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Aug 14 2019, 8:38 am
court except for the purpose of establishing                              CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Deborah Markisohn                                        Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Lauren A. Jacobsen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

C.R.,                                                    August 14, 2019
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         18A-JV-2706
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Marilyn Moores,
Appellee-Petitioner                                      Judge
                                                         The Honorable Geoffrey Gaither,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49D09-1611-JD-1868



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-2706 | August 14, 2019               Page 1 of 8
[1]   C.R. appeals her placement in the Department of Correction (“DOC”). As she

      was released from DOC custody while this appeal was pending, we are unable

      to provide her with the relief she requests. We conclude the issues she argues

      on appeal are moot, and we decline to review the matter under the public

      interest exception. Therefore, we dismiss C.R.’s appeal.



                                Facts and Procedural History
[2]   On November 30, 2016, when C.R. was fifteen years old, the State filed a

      delinquency petition alleging C.R. had committed acts that, if committed by an

      adult, would be Level 1 felony burglary, 1 Level 2 felony attempted robbery, 2

      and Class A misdemeanor possession of a firearm without a license. 3 On April

      27, 2017, C.R. admitted she was a delinquent as to the firearm allegation and

      agreed to testify against the two adults accused of committing the same crimes.

      The State dismissed the other two allegations. The trial court adjudicated C.R.

      a delinquent and placed C.R. on probation.


[3]   On August 9, 2017, probation filed a Verified Petition for Modification of

      Dispositional Decree, recommending that C.R. be detained “in order for DCS

      [“Department of Child Services”] to file CHINS [“Child in Need of Services”]

      and seeking placement regarding youth having an open assessment for




      1
          Ind. Code § 35-43-2-1(4).
      2
          Ind. Code § 35-42-5-1 (robbery); Ind. Code § 35-41-5-1 (attempt).
      3
          Ind. Code § 35-47-2-1(e).


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2706 | August 14, 2019   Page 2 of 8
      trafficking and prostitution.” (App. Vol. II at 199.) On November 6, 2017, the

      trial court adjudicated C.R. a CHINS because she was a victim of sex

      trafficking, her mother was incarcerated, her father could not be found, and her

      maternal grandmother was unable to care for her. The trial court placed C.R.

      at White’s Residential and Family Services (“White’s”) in Wabash, Indiana,

      where C.R. was to receive counseling to assist her with the trauma of being a

      sex trafficking victim.


[4]   On December 7, 2017, the trial court issued an order bundling the CHINS and

      delinquency cases. C.R. remained in placement at White’s until March 2018

      when she was returned to her mother’s custody and continued on probation.

      On March 29, 2018, C.R. was arrested for acts that, if committed by an adult,

      would be Class A misdemeanor criminal trespass 4 and Class B misdemeanor

      unauthorized entry of a motor vehicle. 5 On April 9, 2018, the probation

      department filed a petition to modify C.R.’s dispositional decree based on her

      arrest. Additionally, C.R. had routinely left her mother’s house without her

      mother’s knowledge, had been on social media in violation of the court’s order,

      and had not logged into her online schooling in two weeks.


[5]   The trial court held a hearing on the matter on April 12, 2018. The trial court

      ordered C.R. to remain in detention pending placement in a residential center




      4
          Ind. Code § 35-43-2-2(b).
      5
          Ind. Code § 35-43-4-2.7(d).


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2706 | August 14, 2019   Page 3 of 8
      that could address her need for therapy focused on her status as a victim of sex

      trafficking. The trial court held hearings on April 19 and May 3, both times

      issuing orders for C.R. to remain in detention until appropriate placement was

      found. On May 17, 2018, on DCS’s recommendation, C.R. was released from

      detention to her mother’s care and continued on probation. C.R. was ordered

      to continue with services, stay off social media, and not use a cell phone or

      related electronic device. C.R. was also placed on electronic monitoring at that

      time.


[6]   On June 8, 2018, the probation department alleged C.R. violated the terms of

      her probation by using a cell phone, using social media, and having an

      unauthorized visitor in her home. As a result, C.R. was placed in detention.

      On June 28, C.R. admitted violating probation and was released from

      detention, placed again in mother’s custody, and continued on probation. On

      September 6, the probation department filed a petition for modification of

      dispositional decree alleging C.R. violated the terms of her probation by

      accessing social media and via an advertisement featuring C.R. on a website

      known for the advertisement of prostitution. The trial court issued a warrant for

      C.R.’s arrest.


[7]   Police apprehended C.R. on September 7. At the hearing on the modification

      petition on September 27, the trial court determined C.R. violated her

      probation. The trial court set a hearing for two weeks later to give the

      probation department and DCS time to secure placement for C.R. in a

      residential facility that specialized in treating sex trafficking victims. At a

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2706 | August 14, 2019   Page 4 of 8
      hearing on October 11, DCS and the probation department reported they were

      unable to find an appropriate residential placement for C.R. The trial court

      ordered:


              [C.R.] is awarded to the Guardianship of the Indiana
              Department of Correction for housing in any correctional facility
              for children until the age of 21, unless sooner released by the
              Department of Correction. [C.R.] is detained pending transfer.
              The Court recommends [C.R.] be committed for a period of 6
              months. The Court recommends [C.R.] complete [a] counseling
              program and complete a Vocational and/or GED program.


      (App. Vol. V at 85.)


[8]   C.R. filed a motion to reconsider her placement on October 16, 2018, and the

      trial court denied her request the same day. C.R. was released from DOC

      custody on April 15, 2019. On May 29, 2019, C.R. turned eighteen years old.



                                 Discussion and Decision
[9]   C.R. appeals her placement in DOC. However, she has been released from

      DOC custody since April 15, 2019. A case should be dismissed as moot when

      no effective relief can be rendered to the parties before the court. C.J. v. State,

      74 N.E.3d 572, 575 (Ind. Ct. App. 2017), trans. denied. However, a public

      interest exception to the mootness doctrine allows us to review issues of great

      public importance. Id. The public interest exception is usually recognized in

      cases that involve issues likely to recur. Id.



      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2706 | August 14, 2019   Page 5 of 8
[10]   Our standard of review regarding the placement of delinquent juveniles is well-

       established:


               The juvenile court is accorded “wide latitude and great flexibility
               in dealing with juveniles[.]” C.T.S. v. State, 781 N.E.2d 1193,
               1203 (Ind. Ct. App. 2003), trans. denied. The specific disposition
               of a delinquent child is within the juvenile court’s discretion, to
               be guided by the following considerations: the safety of the
               community, the child’s best interests and freedom, the least
               restrictive alternative, family autonomy and life, and the freedom
               and opportunity for participation of the parent, guardian, or
               custodian. K.S. v. State, 849 N.E.2d 538, 544 (Ind. 2006); see also
               Ind. Code § 31-37-18-6. We reverse only for an abuse of
               discretion, that is, a decision that is clearly against the logic and
               effect of the facts and circumstances before the court, or the
               reasonable, probable, and actual deductions to be drawn
               therefrom. K.S., 849 N.E.2d at 544.


       K.S. v. State, 114 N.E.3d 849, 954 (Ind. Ct. App. 2018), trans. denied. C.R.

       contends the trial court abused its discretion when it placed her in DOC

       custody without considering a less-restrictive placement simply because of her

       status as a sex trafficking victim.


[11]   Specifically, she argues the trial court was required, when determining her

       placement, to consider Indiana Code section 35-42-3.5-4, which states in

       relevant part:


               (a) An alleged victim of an offense under sections 1 through 1.4
               of this chapter:


                        (1) may not be detained in a facility that is inappropriate to
                        the victim’s status as a crime victim;
       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2706 | August 14, 2019   Page 6 of 8
                        (2) may not be jailed, fined, or otherwise penalized due to
                        having been the victim of the offense; and


                        (3) shall be provided protection if the victim’s safety is at
                        risk or if there is danger of additional harm by recapture of
                        the victim by the person who allegedly committed the
                        offense, including:


                                (A) taking measures to protect the alleged victim
                                and the victim’s family members from intimidation
                                and threats of reprisals and reprisals from the person
                                who allegedly committed the offense or the person’s
                                agent; and


                                (B) ensuring that the names and identifying
                                information of the alleged victim and the victim’s
                                family members are not disclosed to the public.


               This subsection shall be administered by law enforcement
               agencies and the Indiana criminal justice institute as appropriate.


       However, C.R. did not raise the applicability of Indiana Code section 35-42-3.5-

       4 before the trial court, and thus the issue is waived. See A.K. v. State, 915

       N.E.2d 554, 556 (Ind. Ct. App. 2009) (claim of error waived for failure to

       present it before the trial court), reh’g denied, trans. denied.


[12]   C.R.’s hearing was before the bench. We assume the judge knows and follows

       the applicable law. Leggs v. State, 966 N.E.2d 204, 208 (Ind. Ct. App. 2012).

       Therefore, we presume the trial court considered Indiana Code section 35-42-

       3.5-4 when making its decision to place C.R. in DOC custody. While we

       recognize the importance of appropriate placement for trafficking victims, the
       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2706 | August 14, 2019   Page 7 of 8
       trial court’s discretion, the waiver of the statutory argument, and the mootness

       of the issues based on C.R.’s release from custody render us incapable of issuing

       more than an advisory opinion, which we cannot do. See Richardson v. State,

       402 N.E.2d 1012 (Ind. Ct. App. 1980) (“[t]he court does not engage in

       discussions of moot questions or render advisory opinions”). Accordingly, we

       dismiss her appeal.



                                               Conclusion
[13]   The issue raised by C.R. regarding her placement in the DOC is moot because

       her time of confinement has passed. Therefore, we dismiss.


[14]   Dismissed.


       Najam, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2706 | August 14, 2019   Page 8 of 8